                  Case 21-10831-CTG              Doc 128        Filed 06/23/21         Page 1 of 10




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE



    In re                                                          Chapter 11

    HOSPITALITY INVESTORS                                          Case No. 21-10831 (CTG)
    TRUST, INC., et al., 1
                                                                   (Jointly Administered)
                           Debtors.
                                                                   Ref. Docket No. 120


                                           AFFIDAVIT OF SERVICE

STATE OF CONNECTICUT )
                     ) ss.:
COUNTY OF MIDDLESEX )

ANGHARAD BOWDLER, being duly sworn, deposes and says:

1. I am employed as a Director of Client Services by Epiq Corporate Restructuring, LLC, with
   their principal office located at 777 Third Avenue, New York, New York 10017. I am over
   the age of eighteen years and am not a party to the above-captioned action.

2. On June 21, 2021, I caused to be served the “Notice of Agenda of Matters Scheduled for
   Hearing on June 23, 2021 at 11:00 A.M. (ET),” dated June 21, 2021 [Docket No. 120], by
   causing true and correct copies to be:

       a. enclosed securely in separate postage pre-paid envelopes and delivered via overnight
          mail to those parties listed on the annexed Exhibit A,

       b. delivered via electronic mail to those parties listed on the annexed Exhibit B, and

       c. delivered via electronic mail to the following party: probinson@ecrp.com.




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Hospitality Investors Trust, Inc. (3668) and Hospitality Investors Trust Operating Partnership, L.P.
    (0136). The Debtors’ executive offices are located at Park Avenue Tower, 65 East 55th Street, Suite 801, New
    York, NY 10022.
             Case 21-10831-CTG         Doc 128    Filed 06/23/21    Page 2 of 10




3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”


                                                              /s/ Angharad Bowdler
                                                              Angharad Bowdler
 Sworn to before me this
 22nd day of June, 2021
 /s/ Amy E. Lewis
 Notary Public, State of Connecticut
 Acct. No. 100624
 Commission Expires: 8/31/2022
Case 21-10831-CTG   Doc 128   Filed 06/23/21   Page 3 of 10




                    Exhibit A
                                            Hospitality Investors Trust
                           Case 21-10831-CTG       Doc 128 Filed 06/23/21
                                                    Service List
                                                                                 Page 4 of 10

Claim Name                               Address Information
ALBUQUERQUE PLUMBING HEATING & COOLING   ATTN: PRESIDENT/GENERAL COUNSEL 4300 SECOND STREET NW ALBUQUERQUE NM 87107
ARCTIC ENGINEERING CO., INC.             ATTN: MARIA ARDAGNA 79 MAIN STREET EVERETT MA 02149
CAPITOL DOCUMENT SOLUTIONS LLC           ATTN: PRESIDENT/GENERAL COUNSEL 12115 L PARKLAWN DRIVE ROCKVILLE MD 20852
CC6 INVESTMENT LTD.                      C/O BLACKROCK REAL ASSETS - REAL ESTATE ATTN: DAVID KELLY 40 EAST 52ND STREET
                                         NEW YORK NY 10022
CC6 INVESTMENT LTD.                      C/O BLACKROCK REAL ASSETS - REAL ESTATE ATTN: LAUREN LEIZMAN 40 EAST 52ND
                                         STREET NEW YORK NY 10022
CC6 INVESTMENT LTD.                      C/O BLACKROCK REAL ASSETS - REAL ESTATE ATTN: PAUL HOROWITZ 40 EAST 52ND
                                         STREET NEW YORK NY 10022
CC6 INVESTMENT LTD.                      C/O DECHERT LLP ATTN: MATTHEW B. GINSBURG 2929 ARCH STREET PHILADELPHIA PA
                                         19104-2808
CC6 INVESTMENT LTD.                      C/O DECHERT LLP ATTN: STEVEN G. KALNOKI 2929 ARCH STREET PHILADELPHIA PA
                                         19104-2808
CC6 INVESTMENT LTD.                      C/O MIDLAND LOAN SERVICES ATTN: JESSICA M. LOYD-MULLINS 10851 MASTIN, SUITE
                                         300 OVERLAND PARK KS 66210
CC6 INVESTMENT LTD.                      C/O MIDLAND LOAN SERVICES ATTN: MARGARET DEGROAT; RYAN HAGER 10851 MASTIN,
                                         SUITE 300 OVERLAND PARK KS 66210
CITIBANK, N.A., ADMIN/COLLATERAL AGENT   ATTN: DAVID K. BOUTON 388 GREENWICH STREET, 8TH FLOOR NEW YORK NY 10013
CITIBANK, N.A., ADMIN/COLLATERAL AGENT   C/O CITIGROUP GLOBAL MARKETS INC. ATTN: MICHAEL PICCIRILLO 388 GREENWICH
                                         STREET, 8TH FLOOR NEW YORK NY 10013
CITIBANK, N.A., ADMIN/COLLATERAL AGENT   C/O CITIGROUP GLOBAL MARKETS INC. ATTN: SAAD ZAMAN 388 GREENWICH STREET, 8TH
                                         FLOOR NEW YORK NY 10013
CITIBANK, N.A., ADMIN/COLLATERAL AGENT   C/O KEY BANK ATTN: SANJAY J. PATEL 11501 OUTLOOK ST. SUITE 300 OVERLAND PARK
                                         KS 66211
CLEARY GOTTLIEB STEEN & HAMILTON LLP     COUNSEL TO BROOKFIELD STRATEGIC REAL ESTATE PARTNERS II HOSPITALITY REIT II
                                         ATTN: SEAN A. O'NEAL, KARA A. HAILEY, HOORI KIM, TONY RUSSO ONE LIBERTY PLAZA
                                         NEW YORK NY 10006
DALTON SERVICE, INC.                     ATTN: PRESIDENT/GENERAL COUNSEL 1220 SOUTH THORNTON AVE PO BOX 968 DALTON GA
                                         30722-0968
DELAWARE DIVISION OF REVENUE             ATTN: ZILLAH FRAMPTON 820 N. FRENCH STREET WILMINGTON DE 19801
DELAWARE STATE TREASURY                  820 SILVER LAKE BLVD., SUITE 100 DOVER DE 19904
DISTRICT OF DELAWARE                     HERCULES BUILDING U.S. ATTORNEYS OFFICE 1313 N MARKET STREET WILMINGTON DE
                                         19801
FRIEDRICH AIR CONDITIONING CO. LTD       ATTN: PRESIDENT/GENERAL COUNSEL 10001 REUNION PL 500 SAN ANTONIO TX 78216
GUEST SUPPLY LLC                         ATTN: PRESIDENT/GENERAL COUNSEL 300 DAVIDSON AVENUE SOMERSET NJ 08875
HUNTON ANDREWS KURTH LLP                 ATTN: WENDELL L. TAYLOR 2200 PENNSLYVANIA AVENUE NW WASHINGTON DC 20037
INTERNAL REVENUE SERVICES                CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
INTERNAL REVENUE SERVICES                DEPARTMENT OF THE TREASURY 1500 PENNSYLVANIA AVENUE, N.W. WASHINGTON DC 20220
K&L GATES LLP                            COUNSEL TO NONGHYUP BANK ATTN: TRAVIS POWERS ONE NEWARK CENTER, 10TH FL 1085
                                         RAYMOND BOULEVARD NEWARK NJ 07102
KEITH LAWSON SERVICES, LLC               ATTN: PRESIDENT/GENERAL COUNSEL 4557 CAPITAL CIR NW TALLAHASSEE FL 32303
LEGACY HEATING & AIR CONDITIONING        ATTN: PRESIDENT/GENERAL COUNSEL 6502 BLUFFTON ROAD FORT WAYNE IN 46809
LG FULFILLMENT-PONTE VEDRA BEACH         ATTN: PRESIDENT/GENERAL COUNSEL 1102 A1A NORTH, SUITE 205 PONTE VEDRA BEACH FL
FLORIDA                                  32082
MARYLAND MECHANICAL SYSTEMS INC.         ATTN: PRESIDENT/GENERAL COUNSEL 300 SOUTH HAVEN STREET BALTIMORE MD 21224
MCELROY, DEUTSCH, MULVANEY & CARPENTER, COUNSEL TO HARTFORD FIRE INSURANCE ATTN: MICHAEL R. MORANO 1300 MT. KEMBLE AVE
LLP                                     MORRISTOWN NJ 07962-2075
MCELROY, DEUTSCH, MULVANEY & CARPENTER, COUNSEL TO HARTFORD FIRE INSURANCE ATTN GARY D. BRESSLER 300 DELAWARE AVE, STE
LLP                                     770 WILMINGTON DE 19801
NC GARNET FUND, L.P.                     C/O BLACKROCK REAL ASSETS - REAL ESTATE ATTN: DAVID KELLY 40 EAST 52ND STREET
                                         NEW YORK NY 10022
NC GARNET FUND, L.P.                     C/O BLACKROCK REAL ASSETS - REAL ESTATE ATTN: LAUREN LEIZMAN 40 EAST 52ND



Epiq Corporate Restructuring, LLC                                                                         Page 1 OF 3
                                          Hospitality Investors Trust
                        Case 21-10831-CTG        Doc 128 Filed 06/23/21
                                                  Service List
                                                                               Page 5 of 10

Claim Name                             Address Information
NC GARNET FUND, L.P.                   STREET NEW YORK NY 10022
NC GARNET FUND, L.P.                   C/O BLACKROCK REAL ASSETS - REAL ESTATE ATTN: PAUL HOROWITZ 40 EAST 52ND
                                       STREET NEW YORK NY 10022
NC GARNET FUND, L.P.                   C/O DECHERT LLP ATTN: MATTHEW B. GINSBURG 2929 ARCH STREET PHILADELPHIA PA
                                       19104-2808
NC GARNET FUND, L.P.                   C/O DECHERT LLP ATTN: STEVEN G. KALNOKI 2929 ARCH STREET PHILADELPHIA PA
                                       19104-2808
NC GARNET FUND, L.P.                   C/O MIDLAND LOAN SERVICES ATTN: JESSICA M. LOYD-MULLINS 10851 MASTIN, SUITE
                                       300 OVERLAND PARK KS 66210
NC GARNET FUND, L.P.                   C/O MIDLAND LOAN SERVICES ATTN: MARGARET DEGROAT; RYAN HAGER 10851 MASTIN,
                                       SUITE 300 OVERLAND PARK KS 66210
NONGHYUP BANK, AS THE TRUSTEE          C/O KEYBANK REAL ESTATE CAPITAL ATTN: LAUREN HOLDERMAN 1200 ABERNATHY RD STE
                                       1550 ATLANTA GA 30328-5601
NONGHYUP BANK, AS THE TRUSTEE          C/O KEYBANK SPECIAL SERVICING ATTN: MIKE JENKINS 11501 OUTLOOK STREET, SUITE
                                       300 OVERLAND PARK KS 66211
NONGHYUP BANK, AS THE TRUSTEE          C/O KEYCORP R.E. CAPITAL MARKETS, INC. ATTN: SETH A. SMITH 11501 OUTLOOK
                                       STREET, SUITE 300 OVERLAND PARK KS 66211
OFFICE OF THE UNITED STATES ATTORNEY   DISTRICT OF DELAWARE ATTN: DAVID C. WEISS C/O ELLEN SLIGHTS 1313 N. MARKET
                                       STREET WILMINGTON DE 19801
OFFICE OF THE UNITED STATES TRUSTEE    ATTN: JOSEPH J. MCMAHON, JR. 844 KING ST, STE 2207 LOCKBOX 35 WILMINGTON DE
                                       19801
PEACH STATE ROOFING, INC.              ATTN: PRESIDENT/GENERAL COUNSEL 1655-A SPECTRUM DRIVE LAWRENCEVILLE GA 30043
POLSINELLI PC                          COUNSEL TO WELLS FARGO BANK, NA, U.S. BANK, NA ATTN: CHRISTOPHER A. WARD 222
                                       DELAWARE AVENUE, SUITE 1101 WILMINGTON DE 19801
POLSINELLI PC                          COUNSEL TO WELLS FARGO BANK, NA ATTN: BRETT D. ANDERS 900 W. 48TH PLACE, SUITE
                                       900 KANSAS CITY MO 64112
POLSINELLI PC                          COUNSEL TO WELSS FARGO BANK, NA ATTN: JOHN T. DUNCAN III 2950 N. HARWOOD
                                       STREET, SUITE 2100 DALLAS TX 75201
POLSINELLI PC                          COUNSEL TO U.S. BANK, NA ATTN: MICHAEL B. HICKMAN 1401 LAWRENCE STREET, STE
                                       2300 DENVER CO 80202
POWER OUTAGE SERVICES COMPANY, LLC     ATTN: PRESIDENT/GENERAL COUNSEL 461 BOSTON STREET UNIT E1 TOPSFIELD MA 01983
SECRETARY OF STATE                     DIVISION OF CORPORATIONS FRANCHISE TAX PO BOX 898 DOVER DE 19903
SECURITIES & EXCHANGE COMM-NY OFFICE   ATTN: BANKRUPTCY DEPARTMENT 200 VESEY STREET, SUITE 400 NEW YORK NY 10281
SECURITIES & EXCHANGE COMM-PHILA.      ATTN: BANKRUPTCY DEPARTMENT ONE PENN CENTER 1617 JFK BOULEVARD, SUITE 520
OFFICE                                 PHILADELPHIA PA 19103
SECURITIES & EXCHANGE COMMISSION       100 F STREET, NE WASHINGTON DC 20549
STATE OF CALIFORNIA ATTORNEY GENERAL   ATTN: XAVIER BECERRA PO BOX 944255 SACRAMENTO CA 94244-2550
STATE OF CALIFORNIA ATTORNEY GENERAL   ATTN: XAVIER BECERRA 1300 I ST, STE 1740 SACRAMENTO CA 95814-2919
STATE OF MARYLAND ATTORNEY GENERAL     ATTN: BRIAN E. FROSH 200 ST PAUL PLACE BALTIMORE MD 21202
STATE OF NEW YORK ATTORNEY GENERAL     ATTN: LETITIA A. JAMES DEPT. OF LAW THE CAPITOL, 2ND FL ALBANY NY 12224-0341
STATE OF VIRGINIA ATTORNEY GENERAL     ATTN: MARK R. HERRING 202 N NINTH ST RICHMOND VA 23219
TRIMONT REAL ESTATE ADVISORS LLC       C/O THOMPSONKNIGHT ATTN: MICHAEL V. BLUMENTHAL 900 THIRD AVENUE, 20TH FLOOR
                                       NEW YORK NY 10022
U.S. BANK, N.A., AS TRUSTEE            C/O MIDLAND LOAN SERVICES ATTN: ANDY RAMSEY; DOUG BONCZYNSKI 10851 MASTIN,
                                       SUITE 300 OVERLAND PARK KS 66210
U.S. BANK, N.A., AS TRUSTEE            C/O POLSINELLI PC ATTN: MICHAEL B. HICKMAN 1401 LAWRENCE STREET, SUITE 2300
                                       DENVER CO 80202
U.S. DEPARTMENT OF JUSTICE             ATTN: BANKRUPTCY DEPT 950 PENNSYLVANIA AVENUE, NW WASHINGTON DC 20530-0001
WELLS FARGO BANK, N.A. AS TRUSTEE      C/O KEYBANK REAL ESTATE CAPITAL ATTN: LAUREN HOLDERMAN 1200 ABERNATHY RD STE
                                       1550 ATLANTA GA 30328-5601
WELLS FARGO BANK, N.A. AS TRUSTEE      C/O KEYBANK SPECIAL SERVICING ATTN: MIKE JENKINS 11501 OUTLOOK STREET, SUITE
                                       300 OVERLAND PARK KS 66211



Epiq Corporate Restructuring, LLC                                                                          Page 2 OF 3
                                         Hospitality Investors Trust
                        Case 21-10831-CTG       Doc 128 Filed 06/23/21
                                                 Service List
                                                                              Page 6 of 10

Claim Name                            Address Information
WELLS FARGO BANK, N.A. AS TRUSTEE     C/O KEYCORP R.E. CAPITAL MARKETS, INC. ATTN: SETH A. SMITH 11501 OUTLOOK
                                      STREET, SUITE 300 OVERLAND PARK KS 66211
WILMINGTON TRUST, N.A., AS TRUSTEE    C/O WELLS FARGO BANK COMMERCIAL MORTGAGE ATTN: REGGIE SMITH 401 S. TRYON
                                      STREET, 8TH FLOOR CHARLOTTE NC 28202
WILMINGTON TRUST, N.A., AS TRUSTEE    C/O WELLS FARGO COMMERCIAL MORTGAGE ATTN: JOSEPH OLZEWSKI 401 SOUTH TRYON
                                      STREET, 8TH FLOOR CHARLOTTE NC 28202
WILMINGTON TRUST, N.A., AS TRUSTEE    C/O LNR PARTNERS, LLC ATTN: JOSEF BITTMAN, ASSET MANAGER 1601 WASHINGTON
                                      AVENUE, SUITE 700 MIAMI BEACH FL 33139
YOUNG CONAWAY STARGATT & TAYLOR LLP   COUNSEL TO BROOKFIELD STRATEGIC REAL ESTATE PARTNERS II HOSPITALITY REIT II
                                      ATTN: PAULINE K. MORGAN, JAIME LUTON CHAPMAN, ASHLEY E. JACOBS RODNEY SQ, 1000
                                      NORTH KING STREET WILMINGTON DE 19801




                               Total Creditor count 69




Epiq Corporate Restructuring, LLC                                                                      Page 3 OF 3
                                     Hospitality Investors Trust
                      Case 21-10831-CTG     Doc 128 Filed 06/23/21
                                             Service List
                                                                          Page 7 of 10

Claim Name                        Address Information
AMERICAN PORTFOLIOS               HILLARY J WERTLIEB, MARC BERGER 50 HEMPSTEAD AVE, STE C LYNBROOK NY 11563
KATHLEEN A WARD                   644 AVENUE H BOULDER CITY NV 89005
NAOMI MASTRACCHIO                 7717 SUTTER AVE OZONE PARK NY 11417
NAOMI MASTRACCHIO                 C/O ANTHONY MOSSA AVANTAX INVESTMENT SERVICES 10530 CROSSBAY BLVD OZONE PARK
                                  NY 11417
PAUL W ROBINSON                   409 WARREN AVENUE BALTIMORE MD 21230




                           Total Creditor count 5




Epiq Corporate Restructuring, LLC                                                                  Page 1 OF 1
Case 21-10831-CTG   Doc 128   Filed 06/23/21   Page 8 of 10




                    Exhibit B
              Case 21-10831-CTG               Doc 128         Filed 06/23/21      Page 9 of 10
                                     HOSPITALITY INVESTORS TRUST, INC., et al.,
                                             CASE NO. 21 -10831 (CTG)
                                      ELECTRONIC MAIL MASTER SERVICE LIST


                    CREDITOR NAME                                           EMAIL ADDRESS
ALBUQUERQUE PLUMBING HEATING & COOLING                    INFO@ABQPLUMBING.COM;
CAPITOL DOCUMENT SOLUTIONS LLC                            INFO@CAPITOLDS.COM;
CC6 INVESTMENT LTD.                                       PAUL.HOROWITZ@BLACKROCK.COM;
CC6 INVESTMENT LTD.                                       LAUREN.LEIZMAN@BLACKROCK.COM;
CC6 INVESTMENT LTD.                                       DAVID.KELLY@BLACKROCK.COM;
CC6 INVESTMENT LTD.                                       STEVEN.KALNOKI@DECHERT.COM;
CC6 INVESTMENT LTD.                                       MATTHEW.GINSBURG@DECHERT.COM;
CC6 INVESTMENT LTD.                                       MARGARET.DEGROAT@MIDLANDLS.COM;
CITIBANK, N.A., ADMIN/COLLATERAL AGENT                    DAVID.BOUTON@CITI.COM;
CITIBANK, N.A., ADMIN/COLLATERAL AGENT                    SAAD.ZAMAN@CITI.COM;
CITIBANK, N.A., ADMIN/COLLATERAL AGENT                    MICHAEL.PICCIRILLO@CITI.COM;
CITIBANK, N.A., ADMIN/COLLATERAL AGENT                    SANJAY_J_PATEL@KEYBANK.COM;
                                                          SONEAL@CGSH.COM; KHAILEY@CGSH.COM;
CLEARY GOTTLIEB STEEN & HAMILTON LLP                      HOKIM@CGSH.COM; TJRUSSO@CGSH.COM;;
DELAWARE DIVISION OF REVENUE                              FASNOTIFY@STATE.DE.US;
DELAWARE STATE TREASURY                                   STATETREASURER@STATE.DE.US;
DISTRICT OF DELAWARE                                      USADE.PRESS@USDOJ.GOV;
FRIEDRICH AIR CONDITIONING CO. LTD                        TAC@FRIEDRICH.COM;
GUEST SUPPLY LLC                                          INFO@GUESTWORLDWIDE.COM;
HOSPITALITY INVESTORS TRUST                               CASENOTICES@HITREIT.COM;
HUNTON ANDREWS KURTH LLP                                  WTAYLOR@HUNTONAK.COM;
K&L GATES LLP                                             TRAVIS.POWERS@KLGATES.COM;
KEITH LAWSON SERVICES, LLC                                SERVICE@KEITHLAWSON.COM;
                                                          ADMIN@LEGACYHEATING.COM;
LEGACY HEATING & AIR CONDITIONING                         V.GRIFFIN@LEGACYHEATING.COM;
LG FULFILLMENT-PONTE VEDRA BEACH FLORIDA                  SALES@LGFULFILLMENT.COM;
MARYLAND MECHANICAL SYSTEMS INC.                          INFO@MARYMEC.COM;
                                                          GBRESSLER@MDMC-LAW.COM; MMORANO@MDMC-
MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP               LAW.COM
NC GARNET FUND, L.P.                                      PAUL.HOROWITZ@BLACKROCK.COM;
NC GARNET FUND, L.P.                                      LAUREN.LEIZMAN@BLACKROCK.COM;
NC GARNET FUND, L.P.                                      DAVID.KELLY@BLACKROCK.COM;
NC GARNET FUND, L.P.                                      STEVEN.KALNOKI@DECHERT.COM;
NC GARNET FUND, L.P.                                      MATTHEW.GINSBURG@DECHERT.COM;
NC GARNET FUND, L.P.                                      MARGARET.DEGROAT@MIDLANDLS.COM;
NONGHYUP BANK, AS THE TRUSTEE                             MIKE_JENKINS@KEYBANK.COM;
NONGHYUP BANK, AS THE TRUSTEE                             SETH_A_SMITH@KEYBANK.COM;
                                                          USADE.ECFBANKRUPTCY@USDOJ.GOV;
OFFICE OF THE UNITED STATES ATTORNEY                      ELLEN.SLIGHTS@USDOJ.GOV;
OFFICE OF THE UNITED STATES TRUSTEE                       JOSEPH.MCMAHON@USDOJ.GOV;
PEACH STATE ROOFING, INC.                                 INFO@PEACHSTATEINC.COM;

                                                          CWARD@POLSINELLI.COM; BANDERS@POLSINELLI.COM;
POLSINELLI PC                                             JDUNCAN@POLSINELLI.COM; MHICKMAN@POLSINELLI.COM
POWER OUTAGE SERVICES COMPANY, LLC                        INFO@POWEROUT.US;
                                                          DOSDOC_FTAX@STATE.DE.US;
SECRETARY OF STATE                                        DOSDOC_BANKRUPTCY@STATE.DE.US;
                                                          BANKRUPTCYNOTICESCHR@SEC.GOV;
                                                          NYROBANKRUPTCY@SEC.GOV;
SECURITIES & EXCHANGE COMM - NY OFFICE                    BANKRUPTCYNOTICESCHR@SEC.GOV;
SECURITIES & EXCHANGE COMM - PHILA. OFFICE                SECBANKRUPTCY@SEC.GOV; PHILADELPHIA@SEC.GOV;
SECURITIES & EXCHANGE COMMISSION                          HELP@SEC.GOV;
STATE OF MARYLAND ATTORNEY GENERAL                        OAG@OAG.STATE.MD.US;
TRIMONT REAL ESTATE ADVISORS LLC (DIP AGENT)              MICHAEL.BLUMENTHAL@TKLAW.COM;
                                                          ANDREW.RAMSEY@MIDLANDLS.COM;
                                                          DOUG.BONCZYNSKI@PNC.COM;
                                                          ERIC.DOMINO@MIDLANDLS.COM;
U.S. BANK, N.A., AS TRUSTEE                               SHANE.D.HILL@MIDLANDLS.COM;
U.S. BANK, N.A., AS TRUSTEE                               MHICKMAN@POLSINELLI.COM;
U.S. DEPARTMENT OF JUSTICE                                CIVIL.FEEDBACK@USDOJ.GOV;
WELLS FARGO BANK, N.A. AS TRUSTEE                         MIKE_JENKINS@KEYBANK.COM;
WELLS FARGO BANK, N.A. AS TRUSTEE                         SETH_A_SMITH@KEYBANK.COM;
WILMINGTON TRUST, N.A., AS TRUSTEE                        JBITTMAN@LNRPARTNERS.COM;




                                                     Page 1 of 2
             Case 21-10831-CTG               Doc 128         Filed 06/23/21       Page 10 of 10
                                     HOSPITALITY INVESTORS TRUST, INC., et al.,
                                             CASE NO. 21 -10831 (CTG)
                                      ELECTRONIC MAIL MASTER SERVICE LIST


                  CREDITOR NAME                                             EMAIL ADDRESS
                                                          REGGIE.SMITH@WELLSFARGO.COM; JOHN-
WILMINGTON TRUST, N.A., AS TRUSTEE                        DAVID.VANDERWERF@WELLSFARGO.COM;
WILMINGTON TRUST, N.A., AS TRUSTEE                        JOSEPH.J.OLZEWSKI@WELLSFARGO.COM;
                                                          PMORGAN@YCST.COM; JCHAPMAN@YCST.COM;
YOUNG CONAWAY STARGATT & TAYLOR, LLP                      AJACOBS@YCST.COM;




                                                     Page 2 of 2
